Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election without traverse of Group I claims 1-9 in the reply filed on 07/26/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.

Response to Amendment
Applicant’s amendment dated 12/21/2021 in which claims 1, 10, 16 and 19 were amended, and claims 10-20 were withdrawn has been entered of record. Currently, claims 1-20 are pending in light of the amendment.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -



	Claims 1-9 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kurjanowicz (U.S. Patent Publication 20070257331).

	 Claim 1. An apparatus, comprising: a gate comprising electrically conductive material (504, Kurjanowicz Fig 11); and an active material comprising a doped semiconductor material (502 Fig 11), an entirety of a portion of the active material that is overlapped by the gate having an at least substantially triangular shape (610 is an entirety of a portion of active material 502 that is overlapped by the gate 504 having an at least triangular shape as seen in Fig 11).

	Claim 2. The apparatus of claim 1, further comprising a fuse (600 Fig 11 is an antifuse) comprising the gate (504) and the portion of the active material (502 Fig 11).

	Claim 3. The apparatus of claim 1, further comprising a metal oxide semiconductor capacitor (MOSCap) comprising the gate and the portion of the active material (antifuse used as a MOS capacitor [0088]).

	Claim 4. The apparatus of claim 1, further comprising a fuse cell comprising a fuse and an access transistor (access and fuse transistors taught in [0097], Fig 13b), the fuse comprising the gate (504 Fig 11) and the portion of the active material (502 Fig 11), the access transistor comprising an access gate overlapping the active material 

	Claim 5. The apparatus of claim 4, wherein: the fuse cell comprises a first fuse cell (600 Fig 11 is an antifuse); the fuse comprises a first fuse (comprising 406 Fig 13b); the gate of the fuse comprises a first gate (gate 406 Fig 13b); the portion of the active material of the fuse comprises a first portion of the active material (502 Fig 11); the access transistor comprises a first access transistor (comprising 702 Fig 13b); the access gate of the access transistor comprises a first access gate (702 Fig 13b); and the apparatus further comprises a second fuse cell including (plurality of fuse cells taught in Fig 15): a second fuse including a second gate overlapping a second portion of the active material (a second fuse of Fig 15 including a gate 406 Fig 13b); and a second access transistor comprising a second access gate overlapping the active material (a second fuse of Fig 15 including a second access transistor 702 Fig 13b), the second access transistor configured to (configured to is functional language) selectively provide access to the second fuse (by applying voltages to 702 access transistor is configured to selectively provide access to the fuse).

	Claim 6. (Currently Amended) The apparatus of claim 5, wherein the second portion of the active material overlapped by the second fuse gate is at least substantially triangularly shaped (a second fuse of Fig 15 has a second portion of the active material 610 that is at least substantially triangularly shaped Fig 11)

	Claim 7. The apparatus of claim 5, wherein: the active material comprises a first active material (portion of 502 comprising the area overlap with 604 as seen in Fig 11); and the apparatus further comprises a second active material, the second active material including a portion that is at least substantially triangularly shaped (active area at 610 is at least substantially triangularly shaped).

	Claim 8. The apparatus of claim 1, wherein: the active material comprises a first active material (portion of 502 comprising the area overlap with 604 as seen in Fig 11); and the apparatus further comprises a second active material, a portion of the second active material having an at least substantially triangular shape (active area at 610 is at least substantially triangularly shaped), the portion of the second active material interlocking with the portion of the first active material (as seen in Fig 11 and Fig 12).

	Claim 9. The apparatus of claim 8, wherein the gate (504, Kurjanowicz Fig 11) overlies the portion of the second active material (504 overlies 610 as seen in Fig 11).


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Newly amended claim 1 is addressed in the 102 above. An entirety of a portion of the active material is broad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JASON LAPPAS/Primary Examiner, Art Unit 2827